Case 2:18-md-02836-RBS-DEM Document 1316 Filed 08/20/21 Page 1 of 13 PagelD# 41787

~

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Norfolk Division

In re:
ZETIA (EZETIMIBE) ANTITRUST
LITIGATION

MDL NO. 2:18md2836
MEMORANDUM ORDER

This matter comes before the court on the End-Payor
Plaintiffs’ (“EPPs’ “”) Motion for Class Certification and
Appointment of Class Representatives and Class Counsel, ECF
No. 729, and EPPs’ Motion for Leave to Modify and Limit Their Class

Definition, ECF No. 809.

I. Background

EPPs! filed the Motion for Class Certification on November 18,
2019, and the Motion to Modify the Class Definition on January 15,
2020. ECF Nos. 729, 809. On January 20, 2020, the Glenmark and

Merck Defendants? filed an Opposition to the Motion for Class

 

1 The named End-Payor Plaintiffs consist of the City of Providence,
Rhode Island; International Union of Operating Engineers Local 49 Health
and Welfare Fund; Painters District Council No. 30 Health & Welfare Fund;
Philadelphia Federation of Teachers Health & Welfare Fund; Sergeants
Benevolent Association Health & Welfare Fund; The Uniformed
Firefighters’ Association of Greater New York Security Benefit Fund; The
Retired Firefighters' Security Benefit Fund of the Uniformed
Firefighters' Association; and United Food and Commercial Workers Local
1500 Welfare Fund.

2 The Glenmark Defendants consist of Glenmark Pharmaceuticals, Ltd.
and Glenmark Pharmaceuticals Inc., USA, the latter incorrectly
identified as Glenmark Generics Inc., USA. The Merck Defendants consist
of Merck & Co., Inc.; Merck Sharp & Dohme Corp.; Schering-Plough Corp.;
Schering Corp.; and MSP Singapore Co. LLC.
Case 2:18-md-02836-RBS-DEM Document 1316 Filed 08/20/21 Page 2 of 13 PagelD# 41788

Certification, ECF Nos. 829, 833, and EPPs filed a reply on
February 20, 2020, ECF Nos. 885, 886. On February 4, 2020, the
Glenmark and Merck Defendants filed an Opposition to the Motion to
Modify the Class Definition, ECF Nos. 854, 857, and EPPs filed a
reply on February 20, 2020, ECF Nos. 884, 887.

On February 25, 2020, the Motion for Class Certification was
referred to United States Magistrate Judge Douglas E. Miller
pursuant to the provisions of 28 U.S.C. § 636(b) (1) (B) and Federal
Rule of Civil Procedure 72(b), to conduct necessary hearings and
to submit to the undersigned district judge proposed findings of
fact, if applicable, and recommendations for the disposition of
the motion. ECF No. 888. The Motion to Modify the Class Definition
was separately referred on February 21, 2020. The Magistrate Judge
held hearings on the motions on May 1, 2020, and July 7, 2020. ECF
Nos. 931, 1014. EPPs filed a Supplemental Brief in Support of their
Motion for Class Certification and Motion to Modify the Class
Definition on May 15, 2020, ECF Nos. 945, 949, and Defendants filed
a Supplemental Brief in Opposition on May 22, 2020, ECF
Nos. 954, 956.

On August 14, 2020, the Magistrate Judge submitted a Report
and Recommendation (“R&R”). ECF No. 1094. The R&R recommends that
the court grant EPPs’ Motion for Class Certification, ECF No. 729,
and grant EPPs' Motion for Leave to Modify Their Class Definition,

ECF No. 809. R&R at 83-84.
Case 2:18-md-02836-RBS-DEM Document 1316 Filed 08/20/21 Page 3 of 13 PagelD# 41789

The R&R advised Defendants of their right to file written
objections to the findings and recommendations made by the
Magistrate Judge within fourteen (14) days from the date of service
of the R&R on the objecting party. Id. at 84. Defendants filed
Objections to the R&R on August 28, 2020, arguing that EPPs cannot
satisfy the predominance and ascertainability requirements of
Federal Rule of Civil Procedure 23 even with EPPs’ modified class
definition. ECF No. 1103. EPPs filed a response on September 11,
2020. ECF No. 1129. On April 23, 2021, the court allowed Defendants
to file a supplemental brief in further support of their Objections
to the R&R. See ECF Nos. 1258-1261, 1271-1272.

These matters are now ripe for review. Pursuant to Rule 72 (b)
of the Federal Rules of Civil Procedure, the court, having reviewed
the record in its entirety, hereby makes a de novo determination
of those portions of the R&R to which Defendants have specifically
objected. See Fed. R. Civ. P. 72(b). The court may accept, reject,
or modify, in whole or in part, the recommendation of the
Magistrate Judge, or recommit the matter to him with instructions.
28 U.S.C. § 636(b) (1).

II. Analysis
Defendants make two overarching objections to the R&R.?

First, they argue that the class should not be certified because

 

3 After reviewing the R&R, the court agrees with and adopts the
Magistrate Judge’s factual findings, reasoning and conclusions with
respect to all issues for which there were no objections, including the

3
Case 2:18-md-02836-RBS-DEM Document 1316 Filed 08/20/21 Page 4 of 13 PagelD# 41790

EPPs have not shown by a preponderance of the evidence that issues
that are common to the class will predominate over individual ones.
Second, they argue that EPPs have not provided a reliable and
administratively feasible method for ascertaining class
membership. For the reasons. below, the court rejects the
Defendants’ objections and affirms the R&R.
A. Predominance

For the proposed class to be certified, EPPs must prove by a
preponderance of the evidence that questions “of law or fact common
to class members predominate over any questions affecting only
individual members.” Fed. R. Civ. P. 23(b) (3). To satisfy this
requirement, EPPs must specifically demonstrate that they can
prove violation of antitrust laws, injury, and measurable damages
through common proof on a classwide basis. See In re Restasis
Antitrust Litig., 335 F.R.D. 1, 14 (E.D.N.Y. 2020). However,
“individual questions need not be absent in order to certify a
class,” In re Namenda Direct Purchaser Antitrust Litig., 331 F.
Supp. 3d 152, 204 (S.D.N.Y. 2018), as long as “common questions
“predominate over any questions affecting only individual [class]
members,” Amgen Inc. v. Conn. Ret. Plans & Tr. Funds, 568 U.S.

455, 469 (2013) (alteration in original).

 

required numerosity, typicality, commonality, and adequacy findings
under Federal Rule of Civil Procedure 23(a). See R&R at 9-18.

4
Case 2:18-md-02836-RBS-DEM Document 1316 Filed 08/20/21 Page 5 of 13 PagelD# 41791

Defendants argue that the proposed class does not satisfy the
predominance requirement as to classwide proof of injury because
the class includes “thousands of uninjured class members” for which
EPPs “offer no mechanism of identifying . . . without
individual inquiries.” Defs.’ Objs. at 7. They argue that the R&R
mistakenly arrived at the opposite conclusion by (1) applying the
wrong legal standard to assess injury and (2) erroneously using
anecdotes and averages to mask large numbers of uninjured members.
1. Nexium Standard

Defendants first argue that in determining whether class
members suffered injury, the R&R “wrongly relied on the Nexium
single overcharge standard.” Defs.’ Objs. at 7. Under that
standard, “antitrust injury occurs the moment the purchaser incurs
an overcharge, whether or not that injury is later offset.” In re
Nexium, 777 F.3d 9, 27 (lst Cir. 2015). Defendants argue that the
court should instead assess injury on a net basis. See Defs.’ Objs.
at ll.

After reviewing the record and case law, the court concludes
that the Magistrate Judge properly rejected the Defendant’s
argument. See R&R at 47 (noting that “[t]he overwhelming weight of
authority rejects Defendants’ position”). Defendants mistakenly
assert that “if an EPP was no worse off because of the alleged
conduct (or in fact benefitted from it, on net) then it has not

been injured by that conduct.” Defs.’ Objs. at 8. However, in the
Case 2:18-md-02836-RBS-DEM Document 1316 Filed 08/20/21 Page 6 of 13 PagelD# 41792

antitrust context, injury occurs at the moment a single overcharge
occurs due to the alleged anticompetitive conduct. Nexium, 777
F.3d at 27; see also Mayor of Baltimore v. Actelion Pharms. Ltd.,
995 F.3d 123, 131 (4th Cir. 2021) (asserting that “each time
[pharmaceutical company] sold [branded drug] at a supracompetitive
price .. ., it illegally exercised monopoly power . . . thus
committing an overt act that caused injury and violated the
antitrust laws”); R&R at 47-48 (collecting cases). When assessing
injury, “no attempt is made to ask whether the injury is outweighed
by benefits.” Alig v. Quicken Loans Inc., 990 F.3d 782, 792 (4th
Cir. 2021) (affirming class certification and holding that an
instance of financial harm, even if subsequently offset,
constituted injury). Offsets are relevant to the issue of damages, ‘4
not injury. Id.

The court is not convinced otherwise by Defendants’ reliance
on vague statements in Windham v. American Brands, Inc., 565 F.2d
59, 66-67 (4th Cir. 1977), a case that was based on patently

different facts than this case, and involved an “unmanageable”

 

4 The R&R correctly recognizes that “the predominance requirement
applies to damages as well,” such that “EPPs must still define class
membership so as to limit the number of indirect purchases that
experienced no net injury,” and also present an administratively feasible
method of identifying class members who suffered no net damages. R&R
at 48-49. The court agrees with the R&R that EPPs have sufficiently done
so, and that “{t]he individual net damages issues remaining after the
[class definition] amendment do not present any individualized issues
that would overwhelm common issues and defeat predominance.” R&R at 66.
Case 2:18-md-02836-RBS-DEM Document 1316 Filed 08/20/21 Page 7 of 13 PagelD# 41793

variety of antitrust claims “arising out of . . . several
violations,” and focused primarily on _ the unfeasible and
individualized calculation of damages. See Defs.’ Objs. at 10.
Relatedly, the court rejects Defendants assertion that the Nexium
standard is irrelevant to “many of the transactions” in this case
because “[u]ndisputed evidence showed that some rebates are paid
‘at the time of purchase,’ and not as a later offset.” Defs.’ Objs.
at 10 (quoting Hughes Decl., ECF No. 836, { 50). However, Dr.
Hughes failed to persuasively support that assertion, which is in
fact disputed, with evidence related to Zetia during the applicable
class period. Cf. Dietz Decl., ECF No. 835, @ 27,; May Hr’g Tr.,
ECF No. 931, at 99:15-100:23, 114:6-10.
2. Uninjured Class Members

Next, Defendants argue that the R&R underestimated the number
of uninjured class members because the use of “averages and
anecdotes offered by EPPs’ expert” to support classwide injury
“mask a large number of uninjured TPPs in the putative class.”
Defs.’ Objs. at 12. Therefore, according to Defendants, the
individualized inquiry necessary to identify uninjured members
will predominate over common questions. Defendants rely on the
case In re Lamictal Direct Purchaser Antitrust Litig., 957 F.3d
184 (3d Cir. 2020), and argue that the use of averages is only
“acceptable where they do not mask individualized injury.” Defs.’

Objs. at 12 (quoting Lamictal, 957 F.3d at 194). However, Lamictal
Case 2:18-md-02836-RBS-DEM Document 1316 Filed 08/20/21 Page 8 of 13 PagelD# 41794

involved evidence of “nuance[s]” in that particular market that
were ignored by the district judge and may have defeated a
predominance finding. 957 F.3d at 194. Here, Defendants do not
attempt to analogize the salient facts at issue in Lamictal, and
therefore fail to provide persuasive evidence that the use of
averages is inappropriate here. See In re Zetia (Ezetimibe)
Antitrust Litig., No. 20-2184, 2021 WL 3379035, at *6 (4th Cir.
Aug. 4, 2021) (“But we find no issue with the practice of proving
injury by classwide averages, which the district court correctly
characterized as ‘common.’”)

Additionally, the Magistrate Judge completed an extensive and
rigorous analysis to find that EPPs presented sufficient evidence
to show that the amended class does not include so many uninjured
class members as to bar class certification. See R&R at 40-66. By
limiting the class definition, EPPs have excluded certain
government-subsidized plans and plans with high manufacturer
rebates on branded Zetia, which likely included members with no
injury or damages. See R&R at 58. Defendants contend that even the
proposed class as amended should not be certified because too many
uninjured members remain, particularly due to the inclusion of
Medicare Part D Plans and TPPs that placed branded Zetia on Tier
4 of their formularies, among others. See Defs.’ Objs. at 11-20.
However, the court has reviewed Defendants’ objection, and the

court agrees with the Magistrate Judge’s findings and the ultimate
Case 2:18-md-02836-RBS-DEM Document 1316 Filed 08/20/21 Page 9 of 13 PagelD# 41795

conclusion that the proposed members in the modified class
definition do not include so many uninjured members that this class
should not be certified. See R&R at 60-66.

3. Summary

EPPs have shown by a preponderance of the evidence antitrust
impact/injury as to all, or substantially all, members of the class
through common evidence, and that individual issues regarding net
damages do not so overwhelm common issues as to defeat
predominance. See R&R at 50-70; see also In re Zetia (Ezetimibe)
Antitrust Litig., 2021 WL 3379035, at *6 (“{E]ven if some
individualized-injury inquiry is ultimately required at trial for
some defendants, common issues will still predominate.”). The
court has reviewed the record of this case de novo, and the court
now AFFIRMS the Magistrate Judge’s factual findings and
conclusions with respect to the predominance requirement under
Rule 23.

B. Ascertainability

Under Rule 23’s implicit “ascertainability” requirement, a
class should not be certified unless proposed class members are
“readily identif[iable] in reference to objective criteria.”
Krakauer v. Dish Network, L.L.C., 925 F.3d 643, 655 (4th Cir. 2019)
(quoting EQT Prod. Co. v. Adair, 764 F.3d 347, 358 (4th Cir.
2014)). The class must be defined “in such a way as to ensure that

there will be some ‘administratively feasible [way] for the court
Case 2:18-md-02836-RBS-DEM Document 1316 Filed 08/20/21 Page 10 of 13 PagelD# 41796

~

to determine whether a particular individual is a member’ at some
point. Id. at 658 (quoting EQT Prod. Co., 764 F.3d at 358). A class
should not be certified “{i]Jf class members are impossible to
identify without extensive and individualized fact-finding or
\‘mini-trials.’” EQT Prod. Co., 764 F.3d at 358 (quoting Marcus v.

BMW of N. Am., LLC, 687 F.3d 583, 593 (3d Cir. 2012)).

 

The R&R aptly describes EPPs’ proposed methodology for
identifying proposed class members through data maintained by
pharmacy benefit managers (“PBMs”). See R&R at 20-25. The
Magistrate Judge concluded that “EPPs have adequately shown that
PBM data can be procured and standardized to identify class
members” and that EPPs have provided “an administratively feasible
method for ascertaining class members.” Id. at 26, 37.

On this issue, Defendants make numerous objections to the
Magistrate Judge’s factual findings and recommendations, many of
which were considered and appropriately rejected in the R&R itself.
Defendants argue that PBM data is not sufficient to identify class
members; EPPs have not demonstrated they can feasibly obtain that
data even if it exists; the proposed methodology is inadequate
given the multiple class exclusions; EPPs have not met their burden
of showing that the methodology is not prohibitively expensive;
and the Magistrate Judge’s attempt to distinguish In re Niaspan

Antitrust Litig., 2020 WL 2933824, at *15 (E.D. Pa. June 2, 2020),

 

was erroneous. See Defs.’ Objs. at 20-30. In their Objections and

10
Case 2:18-md-02836-RBS-DEM Document 1316 Filed 08/20/21 Page 11 of 13 PagelD# 41797

a later-filed supplemental brief, Defendants also suggests that
EPPs do not intend to utilize their proposed ascertainably
methodology for class notice purposes, which, in their view,
further undermines the conclusion that the proposed methodology is
feasible or proper for class certification. See ECF Nos. 1103 at
22, 1272 at 5.

After voluminous briefing and an extensive evidentiary
hearing regarding the feasibility of identifying class members
using EPPs’ proposed methodology, the Magistrate Judge found EPPs’
expert, Laura Craft, reliable, credible, and persuasive. This
court agrees.® After reviewing Defendants’ objections on discrete
factual issues, and a de novo review of the record, this court
agrees with the R&R’s underlying findings and concludes that EPPs
have sufficiently demonstrated by a preponderance of the evidence
an administratively feasible method for identifying class members.

The court reiterates that “[t]he plaintiffs need not be able
to identify every class member at the time of certification,” EQT

Prod. Co., 764 F.3d at 358, so long as class members can be

 

5 Although courts in the Second Circuit are not required to
determine whether a proposed ascertainability methodology is
administratively feasible, see In re Petrobras Sec., 862 F.3d 250, 264
(2d Cir. 2017), the court notes that since the R&R was issued, the
Southern District of New York found that Ms. Craft’s methodology was
“sufficiently reliable” in a similar pay-for-delay antitrust action, see
In re Namenda Indirect Purchaser Antitrust Litig., No. 115CV6549CMRWL,
2021 WL 100489, at *1 (S.D.N.Y. Jan. 12, 2021).

11
Case 2:18-md-02836-RBS-DEM Document 1316 Filed 08/20/21 Page 12 of 13 PagelD# 41798

determined “at some point,” Krakauer, 925 F.3d at 658.® Ms. Craft
provided extensive and detailed testimony, which the court finds
credible, regarding her ability to obtain relevant PBM data,
standardize it, then identify class members and exclude
non-members--all without the type of individualized inquiry that
would make any proposed methodology unfeasible.

Moreover, Ms. Craft's proposed methodology was found
administratively feasible in another end-payor action, see in re
Loestrin 24 FE Antitrust Litig., 410 F. Supp. 3d 352, 397 (D.R.I.
2019), and the R&R correctly distinguishes a decision to the
contrary in In re Niaspan Antitrust Litig., No. 13-md-2460, 2020
WL 2933824 (E.D. Pa. June 2, 2020). See R&R at 28-31. Unlike
Niaspan, the proposed class in this matter importantly does not
involve potentially uninjured consumers, the inclusion of which
would likely prove difficult to efficiently identify and exclude
in an administratively feasible manner. See R&R at 28-29. Moreover,
in this case, Ms. Craft “squarely addressed the .. . points of
concern in Niaspan,” and provided extensive and detailed testimony
on the feasibility of identifying class members, in contrast to
the lack of evidence provided on problematic issues in Niaspan.

R&R at 31. After a de novo review, the court AFFIRMS the R&R’ s

 

6 Defendants’ arguments concerning the related, but distinct, issue
of class notice do not change the court’s analysis. See ECF No. 1260
at 4 (“EPPs have never contended that their ascertainability
methodology,” particularly the potential need to subpoena PBMs, “was
necessary to implement class notice here.”).

12
Case 2:18-md-02836-RBS-DEM Document 1316 Filed 08/20/21 Page 13 of 13 PagelD# 41799

\

findings and recommendations as to Rule 23’s ascertainability
requirement.
III. Conclusion

The court, having reviewed the record in its entirety, having
examined the Objections to the R&R, and having made de novo
findings with respect thereto, hereby OVERRULES Defendants’
Objections, ECF No. 1103. The court ADOPTS AND APPROVES IN FULL
the findings and recommendations set forth in the Magistrate
Judge’s thorough and well-reasoned R&R, ECF No. 1094. Accordingly,
the court GRANTS EPPs’ Motion for Class Certification, ECF No. 729,
and GRANTS EPPs’ Motion for Leave to Modify and Limit their Class
Definition, ECF No. 809, and certifies the class of third-party
payors as proposed and modified by EPPs, and as delineated in the
R&R. See R&R at 4-5.

The Clerk is DIRECTED to send a copy of this Memorandum Order
to counsel for all parties.

IT IS SO ORDERED. P

Rebecca Beach Smith
Senior United States District Judge

 

Rebecca Beach Smith
Senior United States District Judge

August QO, 2021

LS
